FLAHERTY, Justice,
dissenting.
I dissent. The opinion of Mr. Justice Kauffman, by extending unemployment benefits to the appellant spouse, stretches unemployment compensation coverage too far while completely derogating expressed legislative intent. The opinion properly notes that the Unemployment Compensation Act is to be liberally construed in furtherance of a policy of benefiting persons unemployed through no fault of their own, but fails to heed the Act’s specific exclusion of benefits for relocated spouses:
“§ 802. Ineligibility for compensation
An employe shall be ineligible for compensation for any week-
(b)(2) In which his or her unemployment is due to leaving work (I) to accompany or to join his or her spouse in a new locality ...”1
Under this clear language, the inquiry should not be that set forth in the opinion of Mr. Justice Kauffman requiring a determination of whether the desire to join a spouse predominated over economic necessity as the cause of leaving employment. Appellant left employment to join her spouse in a new locality, and this fact, alone, negates benefit eligibility under the plain language of the statute.
Spouses who resign employment to keep a marriage intact may have no realistic alternative, but the legislature has unambiguously expressed its intent to exclude coverage for such spouses. The legislature may rationally have determined that relocated spouses would almost universally attempt to cloak their voluntary departures from employment *171as economic necessities, and that the exclusion is necessary to avoid the cost, difficulty, and imprecision of individual determinations of necessity, while protecting the fiscal integrity of the fund.

. Act of December 17, 1959, as amended, 43 P.S. § 802(b)(2)(I) (Supp.1980).